Name: Commission Regulation (EEC) No 2391/80 of 16 September 1980 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1979/80 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/8 Official Journal of the European Communities 17. 9 . 80 COMMISSION REGULATION (EEC) No 2391/80 of 16 September 1980 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1979/80 wine-growing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( ! ), as last amended by Regulation (EEC) No 1 990/80 (2), and in particular Article 12 (4) thereof, Whereas the measures to support the wine market which were employed during the 1979/80 wine ­ growing year have not in all cases given the desired results ; whereas Article 2 ( 1 ) of Commission Regula ­ tion (EEC) No 2325/80 of 4 September 1980 laying down detailed rules for the application of the addi ­ tional measures applicable to holders of long-term storage contracts for table wine for the 1979/80 wine ­ growing year (3 ), provides that the period of three consecutive weeks referred to in Article 12 ( 1 ) of Regu ­ lation (EEC) No 337/79 must fall between 1 August and 30 November ; whereas since 1 August the repre ­ sentative prices for table wines of type A I , R I and R II have remained lower than the activating price for five consecutive weeks ; Whereas the conditions laid down in Article 12 ( 1 ) are thus satisified ; whereas it is therefore necessary to adopt the measures referred to in the said Article 1 2 ; Whereas Article 2 (2) of Regulation (EEC) No 2325/80 provides for fixing the percentage of the wine under storage contract which may be distilled and the dura ­ tion of any storage contracts ; whereas, having regard to the market situation as indicated by the harvest fore ­ casts and the levels of stocks at the end of the wine ­ growing year, the said percentage should be fixed at 50 % for table wine of type A I and 50 % for table wine of types R I and R II , and the said duration at four months ; HAS ADOPTED THIS REGULATION : Article 1 1 . Holders of long-term storage contracts for table wine of type A I, and for wines which are in close economic relationship therewith may, in accordance with the provisions of Regulation (EEC) No 2325/80 ; (a) distil a quantity of wine not exceeding 50 % of the quantity under contract ; (b) in respect of any quantity not distilled under (a), conclude a storage contract for a period of four months. 2. Holders of long-term storage contracts for table wine of types R I and R II, and for wines which are in close economic relationship therewith may, in accor ­ dance with the provisions of Regulation (EEC) No 2325/80 : (a) distil a quantity of wine not exceeding 50 % of the quantity under contract ; (b) in respect of any quantity not distilled under (a), conclude a storage contract for a period of four months . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 September 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2 ) OJ No L 195, 29 . 7 . 1980, p. 6 . (3 ) OJ No L 234, 5 . 9 . 1980 , p. 17 .